DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 21 June 2022 has been entered:
In all, claim(s) 1-22 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata (US 2008/0257932 A1).
Regarding claim 1, Nagata discloses a fastener driver (1, Fig. 3) comprising:
a housing (7);
a cylinder (2);
a piston positioned and moveable within the cylinder (6);
a driver blade (though not explicitly shown, blade is an essential part striking nails n into the work piece from the energy translated from the piston) attached to the piston and movable with the piston;
a front nosepiece (nosepiece portion in front of the housing 7 in Fig. 3, at least including the probe 12) at least partially defining a fastener driving track through which fasteners are driven by the driver blade (evident from the fact that the lower nosepiece 24 defines half of the fastener driving track as shown in Fig. 4), the front nosepiece fixed relative to the housing (as shown in Fig. 3);
a rear nosepiece (24, Fig. 4) at least partially defining the fastener driving track (see the track on which nail n sits); and
a magazine (13) attached to the rear nosepiece and operable to supply the fasteners to the fastener driving track through the rear nosepiece (as shown in Fig. 4), 
wherein the rear nosepiece and the magazine are translatable in a rearward direction to disengage from to the front nosepiece as a unit (see Fig. 3 where the rear nosepiece is removed downward, or rearward).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-6, 8-9, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Gregory (US 2013/0320067 A1).
Regarding claim 2, Nagata discloses the fastener driver of claim 1.
Nagata does not explicitly disclose an electrical switch operable to detect when the rear nosepiece is removed from the front nosepiece.  
However, Gregory’s Fig. 1 embodiment discloses “In an embodiment, the nosepiece has a sensor which indicates when the fixed nosepiece assembly 300 is not properly or completely screwed into or connected to the magazine 100.” [0110]
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the fastener driver, as disclosed by Nagata, to comprise an electrical switch operable to detect when the rear nosepiece is removed from the front nosepiece, as suggested by Gregory’s Fig. 1 embodiment, with the motivation to insure secure connection between the front nosepiece and magazine/rear nosepiece assembly prior to use and prevent misfire and/or jamming.

Regarding claim 3, Nagata discloses the fastener driver of claim 2
Nagata does explicitly disclose the driver further comprising a motor for driving movement of the piston, wherein activation of the motor is inhibited in response to the electrical switch detecting removal of the rear nosepiece from the front nosepiece.  
However, Gregory discloses the driver further comprising a motor for driving movement of the piston (motor as recited in [0092]), wherein activation of the motor is inhibited in response to the electrical switch detecting removal of the rear nosepiece from the front nosepiece (it is suggested that the sensor of Gregory’s Fig. 1 embodiment is used to inhibit the use of motor upon detecting removal of magazine/rear nosepiece).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the driver, as disclosed by Nagata, so that activation of the motor is inhibited in response to the electrical switch detecting removal of the rear nosepiece from the front nosepiece, as taught by Gregory, with the motivation to ensure all the essential parts of the driver is completely installed for the nail driving to operate.

Regarding claim 4, modified Nagata discloses the fastener driver of claim 3, wherein the electrical switch is coupled to the front nosepiece (nosepiece of Nagata is equivalent to front nosepiece in Gregory Fig. 3 embodiment), and wherein the rear nosepiece includes a projection engageable with the electrical switch when the rear nosepiece is coupled to the front nosepiece (upon modification, it is obvious to have some sort of projection by magazine/rear nosepiece assembly to trigger said sensor of the front nosepiece).  

Regarding claim 5, modified Nagata discloses the fastener driver of claim 4, wherein the projection disengages the electrical switch in response to removal of the rear nosepiece from the front nosepiece (upon modification, it is obvious to have some sort of projection by magazine/rear nosepiece assembly to un-trigger said sensor of the front nosepiece upon removal).

Regarding claim 6, Nagata discloses the fastener driver of claim 1.
Nagata does not disclose the driver further comprising 
a battery (10, Fig. 3) removably coupled to the housing;
wherein the magazine and the rear nosepiece are removable from the front nosepiece as a unit in response to prior removal of the battery from the housing (the front nosepiece can be removed after the removal of the battery 10, thereby being capable of performing the intended use).  

However, Gregory Fig. 1 embodiment discloses the driver further comprising 
a battery (10, Fig. 3) removably coupled to the housing;
wherein the magazine and the rear nosepiece are removable from the front nosepiece as a unit in response to prior removal of the battery from the housing (the front nosepiece can be removed after the removal of the battery 10, thereby being capable of performing the intended use).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the driver, as disclosed by Nagata, to comprise a battery, as taught by Gregory, with the motivation to allow remote operation electrically without a pressure source.

Regarding claim 8, Nagata discloses the fastener driver of claim 1
Nagata does not disclose the driver further comprising a quick-release latch operable to secure the front nosepiece and the rear nosepiece together.
However, Gregory discloses the driver further comprising a quick-release latch operable to secure the front nosepiece and the rear nosepiece together (latch mechanism 14, see [0168] and Figs. 4-6).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the driver, as disclosed by Nagata, to comprise a quick-release latch operable to secure the front nosepiece and the rear nosepiece together, as taught by Gregory, with the motivation to allow easy removal and installation of the front and rear nosepieces.

Regarding claim 9, modified Nagata discloses the fastener driver of claim 8, wherein the rear nosepiece includes two hooks (Gregory, 32, Fig. 4), respectively, positioned on opposite sides of the fastener driving track, and wherein the quick- release latch is engaged with the hooks to secure the front nosepiece and the rear nosepiece together (see [0168] and Figs. 4-6).    

Regarding claim 16, Nagata discloses a fastener driver (1) comprising:
a housing (7);
a cylinder (2);
a piston positioned and moveable within the cylinder (6);
a driver blade (though not explicitly shown, blade is an essential part striking nails n into the work piece from the energy translated from the piston) attached to the piston and movable with the piston between a first position and a second position (retracted position and fired position);
a front nosepiece (nosepiece portion in front of the housing 7 in Fig. 3, at least including the probe 12) at least partially defining a fastener driving track through which fasteners are driven by the driver blade (evident from the fact that the lower nosepiece 24 defines half of the fastener driving track as shown in Fig. 4), the front nosepiece fixed relative to the housing (as shown in Fig. 3);
a rear nosepiece at least partially (24, Fig. 4) defining the fastener driving track (see the track on which nail n sits); and
a magazine (13) attached to the rear nosepiece and operable to supply the fasteners to the fastener driving track through the rear nosepiece (as shown in Fig. 4);
wherein the rear nosepiece and the magazine are removably coupled to the front nosepiece as a unit (see Fig. 3 where the rear nosepiece is removed downward, or rearward).

Nagata does not explicitly disclose 
a gas spring mechanism onboard the housing for driving the driver blade from the first position toward the second position;
a motor for returning the piston from the second position toward the first position, thereby compressing gas in the gas spring mechanism;
a battery removably coupled to the housing for supplying power to the motor;
an electrical switch coupled to the front nosepiece and wherein the electrical switch is operable to detect when the rear nosepiece is removed from the front nosepiece.  

However, Gregory’s Fig. 1 embodiment discloses 
a gas spring mechanism onboard the housing for driving the driver blade from the first position toward the second position (it is apparent that Gregory’s nail gun is of an electric gas spring nail gun – see [0092] – which uses a piston inside the cylinder shown in Fig. 3);
a motor for returning the piston from the second position toward the first position, thereby compressing gas in the gas spring mechanism (motor as recited in [0092]);
a battery (10) removably coupled to the housing for supplying power to the motor; and
“In an embodiment, the nosepiece has a sensor which indicates when the fixed nosepiece assembly 300 is not properly or completely screwed into or connected to the magazine 100.” [0110]
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the fastener driver, as disclosed by Nagata, to comprise a gas spring mechanism, a motor, a battery, and an electrical switch coupled to the front nosepiece and wherein the electrical switch is operable to detect when the rear nosepiece is removed from the front nosepiece, as suggested by Gregory’s Fig. 1 embodiment, with the motivation to allow remote usage of the gas spring driver with battery and motor and to insure secure connection between the front nosepiece and magazine/rear nosepiece assembly prior to use and prevent misfire and/or jamming.

Regarding claim 17, modified Nagata discloses the fastener driver of claim 16, wherein the magazine and the rear nosepiece are removable from the front nosepiece as a unit in response to prior removal of the battery from the housing (Gregory, the front nosepiece can be removed after the removal of the battery 10, thereby being capable of performing the intended use).  
Regarding claim 19, modified Nagata discloses the fastener driver of claim 16, wherein activation of the motor is inhibited in response to the electrical switch detecting removal of the rear nosepiece from the front nosepiece (it is suggested that the sensor of Gregory’s Fig. 1 embodiment is used to inhibit the use of motor upon detecting removal of magazine/rear nosepiece). 
Regarding claim 20, modified Nagata discloses the fastener driver of claim 19, wherein the rear nosepiece includes a projection engageable with the electrical switch when the rear nosepiece is coupled to the front nosepiece, and wherein the projection disengages the electrical switch in response to removal of the rear nosepiece from the front nosepiece (upon modification, it is obvious to have some sort of projection by magazine/rear nosepiece assembly to trigger said sensor of the front nosepiece).  

Allowable Subject Matter
Claims 21-22 are allowed.
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“wherein the magazine includes a blocking member engageable with the battery to prevent removal of the magazine from the housing when the battery is coupled to the housing.”
None of the prior art of record discloses the magazine including a blocking member to prevent removal of the magazine when the battery is coupled to the housing, as recited in claims 7, 17, and 21-22. Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection (in primary view of Nagata).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731